DETAILED ACTION

This office action is in response to Remarks and Amendments filed December 16, 2020 in regards to a 371 application filed October 26, 2017 claiming priority to PCT/US2016/029198 filed April 25, 2016 and foreign application CN2015102059409 filed April 27, 2015. Claims 1 and 19 have been amended. Claims 1-19 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Deng et al. (CN 102311690 A).
Deng et al. disclose a waterborne exterior elastic reflective heat insulation coating comprising 30-60 parts of pure elastic acrylic emulsion, 3-10 parts of hollow ceramic beads, 10-25 parts of pigment, 5-20 parts of filler, 15-30 parts of water, as well as various additives and is substantially free of volatile organic compounds. Deng et al. disclose the pure acrylic elastic emulsion is a self-crosslinking acrylic copolymer aqueous dispersion and comprises a minimum film-forming temperature of less than 5°C and a solids content of 45-55%.  Deng et al. disclose the filler comprises a mixture of kaolin and sericite in a mass ratio of 1:1 wherein sericite is a sheet-like particulate solid and the ratio of sericite to hollow ceramic beads ranges from 0.25:1 to 3.3:1. Deng et al. disclose the hollow ceramic beads comprise a particle size of 15-100 microns and sericite comprises an average particle size of 9 microns. Deng et al. disclose a calculated range of pigment volume concentration of 43-56%. 
However, Deng et al. do not teach or fairly suggest the claimed aqueous stain resistant coating composition comprising the particulate solids comprising a combination of sheet-like and sphere-like particulate solids in a weight ratio of 1:1 or more wherein the size of the sphere-like particulate solids is smaller than that of the sheet-like particulate solids. Deng et al. discloses the opposite in particle size of the sphere-like and sheet-like particulate solids, therefore teaching away from the claimed limitation.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763